Citation Nr: 1757274	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in February 2017.  The hearing transcript has been associated with the claims file.



FINDING OF FACT

The bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  
38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1131, 1137; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis:  Hearing Loss

Service connection is warranted for hearing loss.  The record includes a December 2010 VA audiologist's determination that the Veteran's "military noise exposure was more likely as not a contributing factor to the Veteran's hearing impairment" and a February 2017 private physician's determination that a "significant percentage" of the Veteran's hearing loss was due to military noise exposure.  The record also includes competent and credible evidence of military noise exposure and service medical evidence that the Veteran is hearing underwent a threshold shift, albeit a slight shift, during service.  Although the record includes a negative opinion from a June 2011 VA examiner, it appears that the opinion is based solely on the absence of hearing loss as defined by VA at discharge.  As such, the opinion is without probative value.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


